      Case 1:20-cv-02371-JPC-BCM Document 44 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        10/30/2020
KELCEY DEPTULA,
                  Plaintiff,                           20-CV-2371 (JPC) (BCM)
       -against-                                       ORDER
JONATHAN ROSEN, et al.,
                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Attorney Bruno has failed to file any proof that he served this Court’s October 16, 2020

Order (Dkt. No. 40) or this Court’s October 23, 2020 Order (Dkt. No. 42) on his client, despite

provisions in both Orders requiring him to serve them "immediately" and file proof of same

"promptly." Attorney Bruno is reminded that this Court may issue "any just orders" if a party or

her attorney "fails to obey a scheduling or other pretrial order," including orders imposing

monetary sanctions and/or "treating as contempt of court the failure to obey." Fed. R. Civ. P.

16(f)(1)(C), 37(b)(2)(A)(vii). The Court also possesses inherent authority "to fashion an

appropriate sanction for conduct which abuses the judicial process." Goodyear Tire & Rubber Co.

v. Haeger, 137 S. Ct. 1178, 1186 (2017) (internal quotation marks omitted). If by November 6,

2020 attorney Bruno has not served the October 16 Order and the October 23 Order on his client,

and filed acceptable proof of such service, the Court will consider, sua sponte, what sanctions may

be appropriate.

Dated: New York, New York
       October 30, 2020                      SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
